Wyly, J.
The appellants, Francois Kobiu and Napoleon Kobin,. opposed the tableau filed by the administrator, because they are not placed thereon as special mortgage creditors for $731 86. The court held that their claim, evidenced by a judgment, is prescribed, more than ten years having elapsed and no revival thereof had, pursuant to the act of 1853.
*490It is conceded that the judgment was not revived in ten years, as required by the statute; but the appellants contend that the current of prescription has been interrupted, because, before it had accrued, execution twice issued, and also the former administratrix impliedly acknowledged the judgment by giving her draft in settlement thereof, which was not paid. “ The act of 1853, fixing the prescription ot judgments at ten years from their rendition, also provides the only means by which it can be averted.” Byrne, Vance & Co. v. Garratt, executor. 23 An. 587. See also Bertrand Drogre v. Charles Moreau and wife, 23 An. 173; Arrowsmith v. Durell, 21 An. 295; Walker v. Hays, 23 An. 176.
That the prescription of a judgment can only be averted by complying with the requirements of the act of 1853, we regard no longer an open question.
It is therefore ordered that the judgment appealed from be affirmed •with costs.